Citation Nr: 1024319	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  05-40 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for status post rotator 
cuff tear, left shoulder.

2.  Entitlement to service connection for a right shoulder 
disorder.

3.  Entitlement to service connection for a left ankle 
disorder.

4.  Entitlement to service connection for a right ankle 
disorder.  

5.  Entitlement to service connection for a left knee 
disorder.  

6.  Entitlement to service connection for a right knee 
disorder.  

7.  Entitlement to service connection for arteriosclerotic 
heart disease (ASHD), status post coronary artery bypass 
graft.

8.  Entitlement to service connection for hypertension.



9.  Entitlement to service connection for a neurological 
disorder, diagnosed as headaches.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the above claims.  

In May 2008, the Board remanded the issues remaining on 
appeal.  


FINDINGS OF FACT

1.  A left shoulder disorder is not attributable to service.  

2.  A right shoulder disorder is not attributable to service.  

3.  A left ankle disorder is not attributable to service.  

4.  A right ankle disorder is not attributable to service.  

5.  A left knee disorder is not attributable to service and 
arthritis was not manifest in the initial post-service year.  

6.  A right knee disorder is not attributable to service and 
arthritis was not manifest in the initial post-service year.  

7.  A heart disorder including ASHD is not attributable to 
and was not manifest in the initial post-service year.  

8.  Hypertension is not attributable to and was not manifest 
in the initial post-service year.  

9.  Headaches were shown on examination on entrance into 
active duty and did not increase in severity during active 
service; current headaches are not otherwise attributable to 
service.  


CONCLUSIONS OF LAW

1.  A left shoulder disorder was not incurred or aggravated 
in active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).

2.  A right shoulder disorder was not incurred or aggravated 
in active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).



3.  A left ankle disorder was not incurred or aggravated in 
active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304 (2009).

4.  A right ankle disorder was not incurred or aggravated in 
active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304 (2009).

5.  A left knee disorder was not incurred in or aggravated by 
service and arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).  

6.  A right knee disorder was not incurred in or aggravated 
by service and arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).  

7.  A heart disorder was not incurred in or aggravated by 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  

8.  Hypertension was not incurred in or aggravated by service 
and may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  

9.  Headaches were not incurred or aggravated in active 
service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
VCAA letter was sent in December 2004.  Thereafter, 
additional VCAA letters were sent in May 2005, July 2005, 
March 2006, July 2008, which cumulatively fully satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  In particular, the VCAA notification: (1) 
informed the claimant about the information and evidence not 
of record that is necessary to substantiate the claim; (2) 
informed the claimant about the information and evidence that 
VA will seek to provide; and (3) informed the claimant about 
the information and evidence that the claimant is expected to 
provide.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

If any notice deficiency is present in this case, the Board 
finds that any prejudice due to such error has been overcome 
in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 
S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded a VA 
examination in September 2008 with regard to the ankles and 
the knees.  38 C.F.R. § 3.159(c)(4).  This examination is 
adequate as the claims file was reviewed, the examiner 
reviewed the pertinent history, examined the Veteran provided 
findings in sufficient detail, and provided rationale.  See 
Steff v. Nicholson, 21 Vet. App. 120, 124 (2007).  The 
records satisfy 38 C.F.R. § 3.326.  

The Board also finds that a VA examination is not necessary 
to determine whether the other claimed disabilities are 
related to his period of honorable service, as the standards 
of the recent decision of the Court in McLendon v. Nicholson, 
20 Vet. App. 79 (2006), have not been met.  

Under McLendon, VA must provide a medical examination in a 
service connection claim when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Id at 81. 

In this case, the Veteran was not treated for shoulder or 
cardiovascular disability in service.  Also significant is 
the fact that shoulder and cardiovascular disabilities were 
first identified many years after his period of honorable 
service.  In light of these findings, the second and third 
prongs of McLendon have not been met.  With regard to 
headaches, as explained below, headaches preexisted service 
and were not aggravated therein.  The inservice clinical 
evidence is sufficient for evaluation in that regard.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.

The claimant was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
Veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

In addition, arthritis, valvular heart disease, and 
hypertension will be presumed to have been incurred in or 
aggravated by service if it had become manifest to a degree 
of 10 percent or more within one year of a Veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must 
show: (1) the existence of a present disability; (2) 
inservice incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability 
and the disease or injury incurred or aggravated during the 
service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 
(Fed. Cir. 2004).  

There must be competent evidence of a current disability; 
proof as to incurrence or aggravation of a disease or injury 
in service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Layno v. Brown, 6 Vet. App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit (Federal Circuit), which has stated, 
"a Veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
Veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

On his August 1967 entrance examination, the Veteran reported 
that he had frequent or severe headaches.  The examiner noted 
that the headaches were frontal headaches.  

In September 1968, the Veteran was seen for a headache and 
mild nausea.  The impression was viral illness.  In January 
1969, the Veteran complained of weak ankles and he was given 
an Ace bandage.  

In August 1969, the Veteran was afforded a separation 
examination.  On his Report of Medical History, he denied 
having shortness of breath, pain or pressure in his chest; 
high or low blood pressure; history of broken bones; bone, 
joint, or other deformity; painful or trick shoulder or 
elbow; trick or locked knee; or foot trouble.  The Veteran 
reported that he had swollen or painful joints as well as 
frequent or severe headaches.  The Veteran wrote on his 
report that he suffered with knee and ankle problems, but he 
did not specify which side.  The examiner wrote on the report 
that they all existed prior to entry.  

However, physical examination revealed that his chest, heart, 
upper extremities, lower extremities, feet, head, and 
neurological system were all normal.  His blood pressure 
reading was 130/78 and his sitting pulse was 76.  

Post-service, there are a voluminous amount of private and VA 
records, dated from the 1960's onward.  In April 1975, the 
Veteran was hospitalized for a headache which had lasted the 
whole day.  In July 1979, the Veteran reported that he had 
chest pain for a week.  In November 1981, it was noted that 
the Veteran had a headache.  

In April 1986, the Veteran was treated for headaches due to 
cervical muscle spasms.  

In January 1993, it was noted that the Veteran had mitral 
valve prolapse.  Also, in January 1993, the Veteran was 
hospitalized with complaints of chest pain.  His discharge 
diagnoses were chest pain (non-cardiac), hypertensive 
cardiovascular disease, early dilated cardiomyopathy, mitral 
regurgitation, left bundle branch block, and mitral valve 
prolapse.  It was noted that he had a history of 
hypertension.  

In June 2000, the Veteran was seen for a probable tension 
headache.  In addition, he was diagnosed as having 
hypertension.  The next month, it was noted that he had also 
had atherosclerotic heart disease, valvular heart disease, 
and mitral regurgitation.  

In July 2003, the Veteran had a stent placed to the left 
anterior descending coronary artery.  In September 2003, the 
Veteran underwent coronary artery bypass surgery.  

In February 2004, the Veteran was seen for headaches and it 
was noted that they originated in the neck area, radiating 
into the frontal region creating temporal pressure.  They 
occurred about twice per month.  

In March 2004, it was noted that the Veteran had a 10 year 
history of hypertension.  

In March 2004, the Veteran was seen for a cervicogenic 
headache.  

In May 2004, the Veteran reported that he had bilateral 
shoulder pain, worse on the left.  

In June 2004, the Veteran underwent a magnetic resonance 
imaging (MRI) of the left shoulder which revealed a tear of 
the supraspinatus tendon with tendon retraction; degenerative 
changes of the acromioclavicular joint; and a possible small 
labral tear.  It was determined that the Veteran had a left 
rotator cuff tear.  He underwent surgery.  

A May 2005 VA record noted that the Veteran complained of 
having severe pain in his knees and ankle since a few years 
ago, which had recently worsened.  

In July 2005, the Veteran testified at a personal hearing.  
He related that he had left shoulder surgery in 2004.  He 
related that he did some heavy lifting in the service and had 
experienced shoulder pain over the years.  He indicated that 
he also had right shoulder problems.  The Veteran and his 
wife stated that during the 1970's, he began having heart 
problems and was placed on hypertension medication.  The 
Veteran also indicated that he began having headache problems 
back in the 1970's.  The Veteran reported that he had ankle, 
but not knee problems, during service.  He said that he 
developed knee problems secondary to the ankles.  

An August 2005 Agent Orange examination yielded diagnoses of 
benign essential hypertension, osteoarthritis by history, and 
coronary artery disease, status post coronary artery bypass 
graft (CABG).  

In February 2006, the Veteran reported that in the military, 
he had been involved in an accident where he hurt his right 
ankle, but not his right knee.  

An April 2007 VA record noted complaints of a headache.  In 
June 2007, knee complaints were also noted.  

In September 2008, the Veteran was afforded a VA examination.  
The claims file was reviewed.  The Veteran reported that he 
fell several times during service.  Physical examination was 
performed and x-rays were taken.  The diagnoses were minimal 
patellofemoral degenerative changes of both knees.  There was 
no evidence of any ankle impairment.  The examiner referred 
to the service treatment records, including the separation 
examination where knee and ankle complaints were made, but 
physical examination was normal.  The examiner also noted 
that there was no information regarding chronicity or 
continuity of treatment for any knee or ankle problem over 
the years.  The examiner concluded that there was no 
compelling evidence that it was at least as likely as not 
that the Veteran had a chronic knee or ankle condition that 
was the direct and proximate result of any incident or 
incurrence in service.  

Shoulder Disorders

The service treatment records are negative for any 
complaints, findings, treatment, or diagnosis of shoulder 
disease or injury.  Post-service, although there are volumes 
of medical records, there is no record of any shoulder 
complaints for over thirty years postservice, in the 2000's.  
In May 2004, the Veteran reported that he had bilateral 
shoulder pain, worse on the left.  In June 2004, an MRI of 
the left shoulder revealed a tear of the supraspinatus tendon 
with tendon retraction; degenerative changes of the 
acromioclavicular joint; and a possible small labral tear.  
It was determined that the Veteran had a left rotator cuff 
tear.  

The Veteran has testified that he performed heavy lifting 
during service and had shoulder pain.  The Veteran can attest 
to factual matters of which he had first-hand knowledge, 
e.g., experiencing pain in service, reporting to sick call, 
being placed on limited duty, and undergoing physical 
therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  The Veteran is also competent to report what comes 
to him through his sense; symptomatology which is observable 
and identifiable by lay people represented competent 
evidence, such as varicose veins which "may be diagnosed by 
their unique and readily identifiable features."  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 
6 Vet. App. 465 (1994). 

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) stated that under section 1154(a), 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when: a layperson is competent to 
identify the medical condition; the layperson is reporting a 
contemporaneous medical diagnosis; or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  See also Jandreau v. Nicholson, 492 
F. 3d 1372 (Fed. Cir. 2007).  However, although the Veteran 
is competent in certain situations to provide a diagnosis of 
a simple condition such as a broken leg or varicose veins, 
the Veteran is not competent to provide evidence as to more 
complex medical questions.  See Woehlaert v. Nicholson, 21 
Vet. App. 456 (2007).

The Veteran is competent to report that he has shoulder pain.  
Pain is the type of physical abnormality that can be 
observed.  However, whether lay evidence is competent and 
sufficient in a particular case is a fact issue.  Further, 
the Board retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This includes weighing the 
absence of contemporary medical evidence against lay 
statements.  Once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible.  
See Layno, supra (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted")).  See Barr.  

In this case, the Veteran is not credible because the 
voluminous clinical contemporaneous medical evidence prior to 
2004 conflicts with the Veteran's statements that he had left 
shoulder pain prior to 2004 and had right should pain 
chronically and continuously following service.  The 
separation examination revealed no shoulder complaints and 
normal shoulder clinical findings.  The Veteran reported 
complaints with regard to other medical problems, including 
during treatment in 1975, 1979, 1981, 1986, and 1993.  No 
notations regarding right or left shoulder complaints, except 
as attributed to cardiovascular disorders, appear in those 
records.  The discharge summaries and other records, 
including physical examinations, related to the Veteran's 
1993, June 2000, and July 2003 hospitalizations include no 
diagnosis of a right r left shoulder disorder and no reports 
of treatment of left or right shoulder pain.  He did not 
report any problem with either shoulder.  In particular, 
records obtained from the Social Security Administration 
(SSA) reflect that no disorders, complaints, or limitations 
of either shoulder were reported in the Veteran's 2004 
application for SSSA disability benefits.  

The Board may consider whether the silence of the Veteran in 
reporting complaints regarding his shoulders when he reported 
other medical complaints constitutes negative evidence.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
 Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact).  In this case, it does constitute negative evidence.  
There is not just a lack of evidence; rather, there is 
evidence showing normal findings.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000); see also Dulin v. Mansfield, 250 
Fed. Appx. 338, 2007 WL 2914797 (C.A. Fed. Oct. 5, 2007).

Thus, in applying these considerations to the current case, 
the absence of shoulder symptoms on separation, in the time 
period following service, and for many decades, interrupts 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson 
(It was proper to consider the Veteran's entire medical 
history, including a lengthy period of absence of 
complaints.).  The absence of symptoms constitutes negative 
evidence and opposes the claim.  Forshey (negative evidence 
is to be considered); see also Dulin (stating that the 
majority in Forshey interpreted negative evidence to mean 
that "which tends to disprove the existence of an alleged 
fact").  

In this case, there is voluminous clinical evidence prior to 
2004, when a rotator cuff tear was diagnosed.  The absence of 
evidence in support of the Veteran's allegation that he had 
left shoulder pain chronically and continuously following 
service clearly is an evidentiary circumstance that, in this 
case, weighs against the existence of the alleged fact.  In 
this case, the clinical records do not show continuity of 
symptoms.  

Although lay evidence may establish continuity of symptoms, 
the lay evidence in this case is not credible as it is in 
direct conflict with the clinical record on separation which 
constitutes a medical assessment made for a shoulder 
disability which were undertaken and yielded negative 
results.  

Further, there is no other competent and probative evidence 
otherwise linking the Veteran's post-service diagnosis of 
shoulder disabilities to service.  Although the Veteran 
states that current shoulder disabilities are the result of 
inservice heavy lifting, the examination, as noted, did not 
reveal any positive shoulder findings and there were no post-
service complaints for over three decades.  In view of the 
Veteran's multiple medical complaints and treatment over the 
period of over three decades, his assertions of any continued 
shoulder complaints since service are not credible as it is 
inconsistent with his history or reporting medical problems 
regarding other complaints.  Moreover, the record establishes 
that the Veteran was worked full-time at a factory in 2003, 
as a Masonite board grader, when he required surgical 
treatment for his cardiovascular disorder.  The probative 
evidence establishes that shoulder problems began many years 
after service and unrelated thereto.  

Accordingly, service connection for a left shoulder disorder 
or a right shoulder disorder is not warranted.  

Ankle Disorders

The service treatment records are negative for any findings, 
treatment, or diagnosis of ankle disease or injury.  Although 
the Veteran reported having ankle complaints at separation, 
his physical examination of the lower extremities and feet 
was normal.  Post-service, although there are voluminous 
medical records, there is no record of any ankle complaints 
for over thirty years, in the 2000s.  As noted above, the 
Veteran worked, full-time, as a Masonite board grader, until 
cardiovascular disorders required surgical treatment.  As his 
July 2005 hearing, the Veteran testified that he had severe 
ankle pain, and that he thought it was caused by or 
aggravated by his knee pain and disorders.

The Veteran is competent to report pain, including bilateral 
ankle pain.  However, the VA examiner in September 2008 
provided an opinion that there was no current ankle 
disability.  This was based, in part, on the Veteran's own 
report that he did not have left ankle pain, although he 
sometimes had right ankle pain and swelling.  The Veteran 
reported giving way of legs and ankles.  The VA examiner 
noted that the Veteran's reports of giving way of the legs 
led to treatment for a spine disorder.  

The VA examiner's opinion that there was no objective 
evidence of right ankle or left ankle impairment was based on 
review of the Veteran's claims file and examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  The VA examiner's opinion, rendered by a medical 
professional, is afforded significant probative weight.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding 
that the probative value of medical opinion evidence is based 
on the personal examination of the patient, the knowledge and 
skill in analyzing the data, and the medical conclusion 
reached); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 
295 (2008) (the probative value of a medical opinion comes 
from when it is factually accurate, fully articulated, and 
has sound reasoning for the conclusion.)

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

"Arthralgia" is defined as pain in a joint.  See DeLuca v. 
Brown, 6 Vet. App. 321, 322 (1993) (citing Dorland's 
Illustrated Medical Dictionary 147 (27th ed. 1988)).  The 
Court has stated in Clyburn v West, 12 Vet. App. 296, 301 
(1999), that continued complaints of pain after service do 
not suffice to establish a medical nexus, where the issue at 
hand is of etiology, and requires medical opinion evidence.  
Pain cannot be compensable in the absence of proof of an in-
service disease or injury to which the current pain can be 
connected by medical evidence.  Pain, alone, however, without 
a diagnosed or identifiable underlying condition, is not a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
vacated in part, appeal dismissed in part sub nom., Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) 
(dismissing challenge to the issue whether pain, alone, can 
be considered a disability). 

In the absence of proof of a present disability, there can be 
no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  

In this case, the Veteran complained of bilateral ankle pain 
at the time of his 2005 personal hearing, and reported right 
ankle pain at the time of 2008 VA examination.  

However, the most probative evidence, the September 2008 VA 
opinion, establishes that there is no present disability of 
either ankle.  The Veteran is competent to report that he has 
pain, but his opinion regarding the underlying pathology is 
not as probative as the VA examiner's opinion that there is 
no underlying pathology or diagnosis for his complaints.  
Absent a current diagnosis, service connection for a disorder 
of the left or right ankle is not warranted.  The Board notes 
the Veteran's contention that he had an ankle disorder which 
is caused by a knee disorder.  However, in the absence of a 
diagnosis of an ankle disorder, the claim must fail under any 
theory alleging entitlement to service connection.  

Knee Disorders

The service treatment records are negative for any findings, 
treatment, or diagnosis of knee disease or injury.  Although 
the Veteran reported having knee complaints at separation, 
his physical examination of the lower extremities was normal.  
Post-service, knee problems were not documented for over 
three decades, in the 2000s.  As noted, the Veteran was 
working full-time, at a factory, until he required surgical 
treatment for cardiovascular disorder in 2003.  

In contrast, in an August 2005 medical statement, DD, MD, 
indicated that he understood from the Veteran's report that 
the Veteran injured his right hip and leg in service, and 
that the Veteran reported that his right knee would pop.  Dr. 
D. provided an opinion that the problems in the Veteran's 
right leg stemmed from "early injury."  

SSA records disclose that the Veteran's employer, in April 
2004, reported that the Veteran's job performance had been 
"excellent" until health problems prevented him from 
working in 2003.  The Veteran's job description, as an 
assembler at a Masonite plant, included a requirement that he 
stand up to 7.5 hours daily.  The job required the Veteran to 
flip over boards weighing 10 pounds to 30 pounds to examine 
each side for defects, and then load each board onto a 
pallet.  There is no evidence that the Veteran sought 
evaluation for a knee disorder of either knee while working 
at this job.  The Board finds this evidence highly 
significance and unfavorable to the Veteran's claim.  

The VA examiner in September 2008 diagnosed the Veteran as 
having minimal patellofemoral degenerative changes of both 
knees, but indicated that the diagnosis was not attributable 
to service.  The examiner concluded that there was no 
compelling evidence that it was at least as likely as not 
that the Veteran had a knee condition that was the direct and 
proximate result of any incident or incurrence in service.  
The VA opinion is significant and probative, as it is well 
reasoned, detailed, consistent with other evidence of record, 
and included an access to the accurate background of the 
Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(factors for assessing the probative value of a medical 
opinion include the thoroughness and detail of the opinion).  
The VA examiner reviewed the claims file and referred to 
pertinent records in his report.  

In sum, the contemporaneous clinical records, SSA records, 
and the report of the 2008 VA examination, establish that the 
Veteran did not incur a chronic knee disorder or disease in 
service and establish that the Veteran did not manifest 
arthritis of either knee within one year of separation.  The 
service treatment records showed no knee injury or disease.  
Although knee complaints were made on separation, the 
physical examination was normal.  The objective physical 
examination by a medical professional, recording only normal 
findings, is more probative than the Veteran's assertions at 
that time that he had any chronic knee problems.  Thus, there 
was no chronic knee disorder shown during service.  Further, 
there is no continuity of symptomatology following service.  
There is no record of any continuous symptoms from his 
separation from service onward.  Rather, the record 
establishes that, in 2003, more than 30 years after his 
service separation, the Veteran continued to work in a job 
requiring the Veteran to stand and walk approximately 7.5 
hours per day and lift, carry, and move items weighing more 
than 10 pounds several hundred times per day, with no 
evidence that the Veteran sought evaluation of knee pain or 
lost time from work as the result of knee pain while 
performing that job.  

Over 30 years after service separation, the Veteran was 
diagnosed with degenerative changes in his knees.  The VA 
medical opinion, and the overwhelming majority of the 
voluminous clinical evidence preponderates against a finding 
that the Veteran incurred a left knee or right knee disorder 
in service or as a result of service.

Furthermore, the Veteran himself indicated that he did not 
have any knee problems during service, he does not assert 
that there was continuity of symptoms; rather he developed 
knee problems secondary to his ankles.  However, the Veteran 
is not service-connected for an ankle disorder; thus 
secondary service connection is not for consideration.  See 
38 C.F.R. § 3.310.  

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the Veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  See Cohen.  

Accordingly, service connection for left and right knee 
disorders is not warranted.  

Heart Disorder and Hypertension

The service treatment records are negative for any 
complaints, findings, treatment, or diagnosis of a 
cardiovascular disorder including hypertension or any 
valvular heart disease.  The heart examination and blood 
pressure testing were normal on the discharge examination and 
the Veteran specifically denied having shortness of breath, 
pain or pressure in his chest; or high or low blood pressure.  

Likewise, there are no documented manifestations within the 
initial post-service year.  The Veteran and his spouse 
testified that his heart problems began in the 1970's.  The 
post-service medical records show that complaints of chest 
complaints began in the late 1970's.  

The Veteran's employment clinical records from Masonite 
Health Service, in Mississippi, dated from June 1971 through 
1979 disclose that the Veteran was seen for various 
complaints, including contusions, abrasions, back pain, and 
hernia, during the period from 1971 to 1977.  The Veteran's 
blood pressure was 120/80 in June 1976.  In 1977 and 1979, a 
blood pressure of 130/80 was noted, and, in 1979, the Veteran 
reported chest pain.  The employee health notes in 1979 
reflect that the Veteran consulted his family physician.  

The Veteran was thereafter diagnosed over the next two 
decades as having multiple medical problems, including 
hypertension, hypertensive cardiovascular disease, dilated 
cardiomyopathy, mitral regurgitation, left bundle branch 
block, mitral valve prolapse, ASHD, and valvular heart 
disease.  

The Veteran is competent to report that he has chest pain.  
However, the Veteran is not competent to opine to the 
etiology or onset of his myriad of cardiovascular 
disabilities.  See Woehlaert.  The Veteran is competent to 
report symptoms he experienced, but he is not competent to 
attribute those symptoms to a particular diagnosis under the 
circumstances of this case, since a lay person cannot readily 
observe whether a symptom is related to a specific 
cardiovascular disorder.  

The Veteran does not contend nor does the record show that 
heart problems began during service or in the initial post-
service year.  As noted, he denied all symptoms and 
examination was normal.  The employment clinical records 
reflect that the onset of blood pressure elevation and other 
cardiovascular problems did not occur until several years had 
elapsed after the Veteran's service discharge.  The Veteran 
testified, at his 2005 personal hearing, that no provider had 
advised him that his heart problems began in service.  
Furthermore, the records does not establish that any 
currently diagnosed cardiovascular disorder, including 
hypertension, is in any way etiologically connected to 
service.  The preponderance of the evidence is against the 
claim.  

Accordingly, service connection for a cardiovascular 
disorder, including hypertension and ASHD, is not warranted.  

Headaches

On his August 1967 entrance examination, the Veteran reported 
that he had frequent or severe headaches.  The examiner noted 
that the headaches were frontal headaches.  

In September 1968, the Veteran was sent for a headache and 
mild nausea.  The impression was viral illness.  In August 
1969, the Veteran was afforded a separation examination.  The 
Veteran reported that he had frequent or severe headaches.  
The examiner wrote on the report that the claimed disorder 
existed prior to entry.  

A Veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111.

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  

When no preexisting condition is noted upon entry into 
service, the Veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the Veteran's disorder was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress of the" preexisting 
condition.  38 U.S.C. § 1153.  If this burden is met, then 
the Veteran is not entitled to service-connected benefits.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity.  
Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. 
§ 3.306(a).  In contrast, a flare-up of symptoms, in the 
absence of an increase in the underlying severity, does not 
constitute aggravation of the disability.  Hunt v. Derwinski, 
1 Vet. App. 292, 296-97 (1991).  Evidence of the Veteran 
being asymptomatic on entry into service, with an 
exacerbation of symptoms during service, does not constitute 
evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 
320, 323 (1991).  If the disorder becomes worse during 
service and then improves due to in-service treatment to the 
point that it was no more disabling than it was at entrance 
into service, the disorder is not presumed to have been 
aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 
(1996).

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.

Although VA's General Counsel has determined that the 
definition of "aggravation" used in 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306 does not apply in determining whether the 
presumption of soundness has been rebutted, the statute and 
regulation do not otherwise provide any definition of 
"aggravation" to be applied in making that determination.  
The word "aggravate" is defined as "to make worse."  
Webster's II New College Dictionary (1999).  After 
determining whether the presumption of soundness has been 
rebutted the Board will consider whether any pre-existing 
disorders were "made worse" by his military service.

As noted, Veterans are presumed to have entered service in 
sound condition as to their health.  This presumption 
attaches only where there has been an induction examination 
in which the later complained-of disability was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulation provides expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports."  38 C.F.R. § 3.304(b).  

Thus, at the time of entry, there is a presumption that the 
Veteran entered in sound health.  Here, however, headaches 
were noted on the entrance examination.  Thus, in this case, 
rebutting the presumption of soundness at service entrance is 
not an issue, as the presumption of soundness never attached 
as to the Veteran's period of active duty.  The Board 
therefore finds that there is clear and unmistakable evidence 
that headaches preexisted active duty service.  

The preexisting headaches will be considered to have been 
aggravated by service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase is due to the natural progress of the 
disease.

However, in this case, the Veteran was only seen on one 
occasion for a headache.  The impression was viral illness.  
There were no other complaints, findings, treatment, or 
diagnosis relative to any headache/neurological disorder in 
that regard.  The post-service clinical records disclose that 
the Veteran did not seek medical evaluation for headaches or 
miss time from work for headaches until several years had 
elapsed after the Veteran's service discharge.  In April 
1975, the Veteran was hospitalized for a headache, and the 
Veteran was again evaluated for headaches in 1981.  This 
evidence that the Veteran was treated twice for headaches in 
the first 10 years following his service discharge 
establishes that the Veteran's headaches were no more 
severely disabling following service than prior to service.  

In sum, the Board finds that the record demonstrates that the 
Veteran had headaches prior to his entry into active duty, 
and as documented on his entrance physical examination.  The 
record indicates further that the headaches did not increase 
in severity during service.  The level of severity was noted 
to be frequent or severe when he entered service and the same 
when he was separated from service.  Thus, headaches 
preexisted active service and clearly and unmistakably were 
not aggravated during active service.  

The Veteran's current headaches are not otherwise 
attributable to service.  The Veteran was diagnosed as having 
both tension and cervicogenic headaches many years post-
service, but the record does not establish that either of 
these diagnoses is etiologically linked to service.  The 
diagnoses were made decades after service and there is 
nothing suggesting a relationship to service, other than to 
the preexisting headache disorder which was not aggravated 
during service.  Therefore, headaches were not incurred in or 
aggravated by service.  Accordingly, service connection is 
not warranted.  

Conclusion

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claims, and they must be denied.




ORDER

Entitlement to service connection for status post rotator 
cuff tear, left shoulder, is denied.

Entitlement to service connection for a right shoulder 
disorder is denied.

Entitlement to service connection for a left ankle disorder 
is denied.

Entitlement to service connection for a right ankle disorder 
is denied.

Entitlement to service connection for a left knee disorder is 
denied.

Entitlement to service connection for a right knee disorder 
is denied.

Entitlement to service connection for ASHD, status post 
coronary artery bypass graft, is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a neurological 
disorder, diagnosed as headaches, is denied.



______________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


